Per Curiam..
Plaintiff sues as assignee of the beneficiary of a life insurance policy. The policy provides that payment shall be made by defendant upon “ production of the policy properly receipted.” The case was tried on an agreed statement of facts. *225It is conceded that the policy is held by a third person in Ireland upon some claim which appears to be wholly untenable. The plain implication of the terms of the policy is that plaintiff’s assignor, as beneficiary, is entitled to its possession.
We do not understand the contention of plaintiff’s counsel that there is no process by which possession of the policy can be obtained by the plaintiff. On the contrary, the presumption is that there is. The policy is concededly neither lost nor destroyed, and defendant cannot be compelled to pay, except according to the terms of its contract.
Judgment reversed, with thirty dollars costs, and complaint dismissed, with costs.
All concur; present, Bijur, McCook and Crain, JJ.
Judgment reversed.